Evans, P. J.
1. The principles of law announced in those portions of the court’s instructions to the jury to which exception is taken are in accord with the law as enunciated in the eases of Johnson v. Leffler, 122 Ga. 670 (50 S. E. 488), and Rood V. Wright, 124 Ga. 849 (53 S. E. 390), on the subject of the wife’s liability on a note for money borrowed by the wife for the purpose of paying the husband’s creditors.
2. A charge embracing an abstractly correct and pertinent principle of law is not rendered erroneous by a failure to charge some other legal principle applicable to the case. Central Ry. Co. v. Grady, 113 Ga. 1045 (39 S. E. 441).
3. The evidence was sufficient to authorize the verdict.

Judgment affirmed.


All the Justices concur.